DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The present application claims priority to provisional applications 63/058,645, filed on 07/30/2020, and 63/145,796, filed on 02/04/2021.  Claims 1-23 are supported by the disclosure of provisional application 63/145,796, which discloses the “method comprises delivering at least one low molecular weight organic compound (LMWOC) to soil or groundwater to attain a concentration of the LMWOC of 750-3000 mg/L, such as 1000-2000 mg/L, or about 1500 mg/L, especially whereby sulfate is reduced to below 250 mg/L in the soil or groundwater. The method may further comprise contacting the soil or groundwater with an oxidizer, such as hydrogen peroxide, whereby the concentration of metals or metalloids is reduced in the soil or groundwater” (abstract).  It is noted that provisional application 63/058,645 does not support claims 1-23, wherein claim 1 recites a “at least one low molecular weight organic compound (LMWOC)” limitation and an “oxidizer” limitation.  It is noted that provisional application 63/058,645 merely notes an oxidizer feature in the background of the art section of the specification and it is not in combination with a low molecular weight organic compound (LMWOC). 
Election/Restrictions
Applicant’s election of Species B, claims 1-23, in the reply filed on November 4, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
“There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)….”  See MPEP 2164.01(a).
Herein, the breadth of independent claim 1 and 19 encompasses delivering at least one low molecular weight organic compound (LMWOC) to groundwater to attain a concentration of the LMWOC of 750-3000 mg/L in the groundwater and contacting the groundwater with an oxidizer.  Claim 1 does not enable the scope of all low molecular weight organic compounds and all oxidizers in all groundwater environments.  
The nature of the invention, in-situ removal of sulfates, is a new area and is not well established.
The chemical arts by its nature is considered an unpredictable art.  It is held that a combination of all low molecular weight organic compounds attaining a concentration of 750-3000 mg/L in all groundwater environments and all oxidizers to cause in-situ removal of sulfates is unknown and unpredictable.  
The state of the prior art is that in-situ removal of sulfates is relatively new.  
The level of ordinary skill in the art is a bachelor's level engineer.  That person would have understood the principles of water purification and sulfates.  However, that knowledge would not have encompassed the broad range of combinations different molecular weight organic compounds, different groundwater environments, and oxidizers possibly covered by the claims.  
Applicant provides limited direction on how to form to achieve in-situ removal of sulfates from a variety of low molecular weight organic compounds and oxidizers.  Rather, Applicants’ specification focuses on 4 low molecular weight organic compound categories, i.e. organic acids and their salts, alcohols, volatile organic compounds and other low molecular weight molecules, such as glycerol, glucose, amino acids, propionate, butyrate, valerate, caproate, benzene, toluene, ethylbenzene, and xylenes, and one specific oxidizer, i.e. hydrogen peroxide (see Applicants’ specification paragraph [0022], [0025], [0032], [0034], [0035], [0040], [0047], [0049], [0051], [0055]-[0057]).   
Applicants’ specification disclosed a limited number of examples. The samples only use a lactate/acetate feature as the low molecular weight organic carbon and hydrogen peroxide as the oxidizer.  Further, the disclosed examples disclose that removal of sulfate is attributed to the presence of SRB and may not be due, at least solely to, the combination of low molecular weight organic compound attaining a concentration of 750-3000 mg/L in the groundwater and an oxidizer.  “To summarize FIGS. 4 and 5, the reduction in sulfate concentrations after the first 30 days was relatively modest compared to 60 days. This effect is likely because the initial amount of SRB in the soil is not very high. It takes some time for the microbial population to proliferate. A growth lag in the SRB population is likely before it enters the logarithmic growth phase, contributing to the time lag between LMWOC application and complete sulfate removal. Once logarithmic SRB population growth commenced, the exponential increase in SRB numbers allows faster and more robust use of both substrates and sulfates, leading to a drastic reduction in sulfate concentration in the second month of the experiment” (emphasis added) (see Applicants’ paragraph [0053]). 
In view of the amount of disclosure, including the quantity of working examples in the specification, there would be an undue burden on one of ordinary skill in the art to practice the claimed method of in-situ removal of sulfates. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “[A]n in-situ method for removing sulfates, comprising….”  Claim 1 is deemed indefinite as the body of the claim does not recite a step of removing sulfates.  
Claims 2-23 are also rejected by virtue of its dependency. 
Claim 9 recites “the concentration of the LMWOC is 10 mg/L-10 g/L”.  Claim 9 is deemed indefinite since the range recited in claim 9 is broader than the range recited in independent claim 1. 
Claims 10 and 11 are also rejected by virtue of its dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-15, 17 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 20150075776 A1 (hereinafter US 776) in view of KR 20060081593 A (hereinafter KR 593). 
Regarding claims 1, 3-15, 17 and 19, US 776 discloses a methods for enhancing biogenic methanogenesis within a site comprising a carbon-containing material, i.e. method and system of using hydrocarbons and microbes to generate methane (see US 776 abstract and paragraph [0010]).  In US 776, the “methods comprise evaluating existing conditions within the site, identifying optimal conditions within the site for methanogenesis, introducing one or more fluids into the site containing one or more components for altering the existing conditions within the site, assessing the altered conditions and comparing the altered conditions to the optimal conditions, and optionally repeating any of the evaluating, identifying, introducing, or assessing steps. Some methods comprise single or sequential introduction of chemicals, microorganisms, and/or microbial enzymes, in any order, and by methods including, but not limited to the introduction of the materials as aerosols, fluids, encapsulated materials, and/or immobilized materials containing one or more types of microorganisms and/or microbial enzymes, chemicals, and other materials. For example, some methods comprise encapsulating one or more types of microorganisms to form a capsule, and introducing the capsule into the site. Some methods comprise introducing into the site a first fluid including one or more chemical compounds but not including any microorganisms, and subsequently introducing into the site a second fluid including one or more types of microorganisms” (see US 776 paragraph [0010]; see also US 776 figures 1, 2-1 - 2-3, 20 and paragraphs [0011]-[0023], [0056], [0105]-[0138]).  The enhancing fluid that is introduced to the site comprises one or more types of microorganisms, including sulfate reducing bacteria and one or more organic compounds, acids, bases (see US 776 paragraph [0016]-[0019]).  The introducing step may also include a pre-treatment fluid that may include microorganisms, such as sulfate reducing bacteria, organic compounds, such as “complex hydrocarbons (e.g., oil, coal, lignite, tar), alcohols, ethers, ketones, aldehydes, carboxylic acids, esters, acid anhydrides, amides, carbohydrates (e.g., sugars, starches, and/or cellulose materials, among others), proteins, amino acids, lactic acid, formic acid, acetic acid, fats, fatty acids, gels, agars, alginates, guar, etc” (see US 776 paragraph [0110]; see also US 776 paragraph [0112] (“lactic and/or nitric acids may be introduced to a site to degrade coal and/or other carbon-containing material into simpler components, and to provide leftover lactate and/or nitrate that can be used as a nutrient for various bacteria”)), and inorganic compounds, such as hydrogen peroxide (see US 776 paragraph [0021],[0105] –[0117] and [0128]).  “Acids may be introduced to … adjust the chemical environment (e.g., the pH), to provide nutrients, and/or to donate hydrogen atoms” (see US 776 paragraph [0112]).  Further, the introducing step may be repeated with different enhancing fluid to achieve optimal conditions (see US 776 paragraph [0022]).  “Generally, chemicals and microbes are delivered as fluids and/or micro-solids to carbon-containing sites at the surface or in subterranean formations” (see US 776 paragraph [0117]).  US 776 discloses that “[S]tandard geological methods employed by the mining industry, the petroleum industry, and others, may be used to deliver such fluids. For example, methods for delivering fluids to a carbon-containing site at the surface or slightly below the surface may include, but are not limited to, closed reactor applications, sprayed applications, leaching applications, in situ treatments, surface applications (i.e., through ponds, ditches, diffusers, etc.), injection well applications. Methods for delivering fluids to subterranean sites (e.g., through a hole drilled in the surface) may include, but are not limited to periodic or continuous injection, continuous injection followed by flowback or production into reactors, in situ reactors, or offset wells, cyclic injection and production sequences with soaking times, and/or staged injections (e.g., of liquids, aerosols, gels, gases, etc.)” (see US 776 paragraph [0162]).  The fluids may be in the form of a liquid, aerosol, foam or mist (see US 776 paragraphs [0010], [0011], [0020], [0103], [0162], [0166]).
US 776 discloses “samples from eight additional locations in the Great Salt Lake area and six locations from the Conoco Phillips coal-bed methane wells were collected.  For gas chromatography, all collected environmental samples were immersed in five selected media types and deionized water (DI). The media types included: Acetate medium: 3.5 g/L acetate (suggested reagent: sodium acetate); Acetate, yeast, phosphate medium: 2.5 g/L acetate (suggested reagent: sodium acetate), 0.75 g/L yeast extract, 0.5 g/L phosphate (suggested reagent: potassium phosphate monobasic); TSB: 15 g/L tryptic soy broth; Lactate medium: 1 g/L yeast extract, 6.667 mL/L sodium lactate, 1.23 g/L sodium acetate, 0.5 g/L ammonium chloride, 1 g/L potassium phosphate, 0.2 g/L magnesium sulfate, 0.1 g/L calcium chloride, 0.5 g/L sodium sulfate; and Yeast, urea, phosphate: 1.25 g/L yeast extract, 0.15 g/L urea, 0.5 g/L phosphate (suggested reagent: potassium phosphate monobasic)” (see US 776 paragraph [0079] and [0080]).
US 776 is deemed to disclose delivering at least one low molecular weight organic compound (LMWOC) to groundwater to attain a concentration of the LMWOC of 750-3000 mg/L in the groundwater; and contacting the soil or groundwater with an oxidizer, as recited in claim 1, is deemed to disclose the delivery uses an injection pumped into the ground, as recited in claim 3, is deemed to disclose the delivery uses a direct push system (it is noted that “direct push system” is an undefined system.  Thus, any delivery method that moves the low molecular weight organic compound limitation to groundwater is deemed a “direct push system”), as recited in claim 4,is deemed to disclose the delivery further comprises one or more sulfate-reducing bacteria species, as recited in claim 5, is deemed to disclose delivering a high molecular weight organic compound (HMWOC) and a population of microorganisms, wherein the population of microorganisms ferments the HMWOC into the at least one LMWOC (The fluid of US 776 may include microorganism that can ferment HMWOC, such as yeast.  Further, the fluid of US 776 may include HMWOC.  Thus, the population of microorganisms in US 776 necessarily ferment the HMWOC into the at least one LMWOC.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.), as recited in claim 6,  is deemed to disclose delivering a high molecular weight organic compound (HMWOC) to create an anoxic or low redox condition favorable for sulfate-reducing bacteria, as recited in claim 7, is deemed to disclose the LMWOC is delivered as a liquid, suspension, or solution, as recited in claim 8, is deemed to disclose the concentration of the LMWOC is 10 mg/L-10 g/L, as recited in claim 9, is deemed to disclose the concentration of the LMWOC is 1- 2 g/L, as recited in claim 10, is deemed to disclose the concentration of the LMWOC is about 1.5 g/L, as recited in claim 11, is deemed to disclose the at least one LMWOC is chosen from lactate, acetate, ethanol, or combinations thereof, as recited in claim 12, is deemed to disclose two or more LMWOCs are delivered, as recited in claim 13, is deemed to disclose at least one LMWOC is a combination of lactate and acetate, as recited in claim 14, is deemed to disclose the lactate comprises sodium lactate, and the acetate comprises sodium acetate, as recited in claim 15, is deemed to disclose the oxidizer is hydrogen peroxide, as recited in claim 17, and is deemed to disclose adjusting the pH during the delivery step or the contacting step, as recited in claim 19. 
US 776 does not explicitly disclose an in-situ method for removing sulfates.  
KR 593 discloses an in-adit sulfate reducing system for purifying acid mine drainage and “a mine sulfate reduction facility that is effective in preserving the environment by efficiently precipitating heavy metals contained in acid mine drainage and neutralizing acid mine drainage” (see KR 593 abstract and page 3, lines 107-113).  KR 539 discloses the use of organic material in combination with sulfate reducing bacteria in removal of sulfate from mining runoff (see KR 539 page 4, lines 145-157; page 5, line 191 – page 6, lines 237; page 8, lines 299 – 319; page 12, line 494 – page 13, line 524).
KR 539 is considered to be analogous to the claimed invention because it is in the same field of endeavor, i.e. remediation with a microorganism, i.e. bacteria. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method and system of US 776 to achieve in-situ removal of sulfate, as disclosed in KR 539 because KR539 establishes that sulfate reducing bacteria in combination organic material, such as lactate, pyruvate and/or ethanol will remove sulfate from an aqueous medium.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention use the method and system of US 776 to achieve in-situ removal of sulfate, as disclosed in KR 539 because it would remove an impurity, i.e. sulfate, from water; allows for recycling and/or disposal of sulfate and the treated water may be reused for other purposes. 
Regarding claims 1 and 9-11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to optimize the concentration of the LMWOC limitation of US 776 in view of KR 539.  Optimizing the concentration of the LMWOC limitation would have been obvious to one of ordinary skill in the art because it would reduce waste of LMWOC and increase efficiency of the LMWOC, oxidizer and sulfate reducing bacteria interaction to remove sulfate.  Without showing unexpected results, the claimed concentration of the LMWOC limitation cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the concentration of the LMWOC limitation in US 776 in view of KR 539.  It has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the concentration of the LMWOC limitation and, in the course of routine experimentation, arrive at the claimed invention.  
Regarding claim 2, US 776 in view of KR 539 discloses the invention as discussed above in claim 1. Further, US 776 in view of KR 539 discloses the at least one LMWOC is delivered through an injection well (see rejection of claim 1; see US 776 paragraph [0162).
US 776 in view of KR 539 does not explicitly disclose delivered through an injection well  extending from the ground surface to groundwater in a sulfate-containing zone, to attain a concentration of the LMWOC of 750-3000 mg/L in the sulfate-containing zone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the injection well in a sulfate-containing zone, which would then achieve attaining a concentration of the LMWOC of 750-3000 mg/L in the sulfate-containing zone, because one of ordinary skill in the art would be motivated to achieve remediation at the site of impurities.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the injection well in a sulfate-containing zone, which would then achieve attaining a concentration of the LMWOC of 750-3000 mg/L in the sulfate-containing zone, because it may improve purification, it may assist with ensuring that the chemicals are not lost or formed, such as a plume, in an area where the impurity, i.e. sulfate, is not present. 
Regarding claim 20, US 776 in view of KR 539 discloses the invention as discussed above in claim 1. Further, US 776 in view of KR 539 does not explicitly disclose sulfate is reduced to below 250 mg/L in the groundwater.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the concentration of sulfate in groundwater to below 250 mg/L in order to ensure the treated water meets industrial standards and/or EPA regulations. 
Regarding claim 21, US 776 in view of KR 539 discloses the invention as discussed above in claim 1. Further, US 776 in view of KR 539 does not explicitly disclose the concentration of metals or metalloids is reduced in the groundwater.  However, US 776 in view of KR 539 necessarily achieves a reduction in the concentration of metals or metalloids in groundwater.  “The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102  or 103.”  See MPEP 2112.  The components and process of the combined prior art appears to be substantially identical to the claimed method and thus, inherently would possess the claimed feature – unless this property arises from a feature(s) not yet claimed or there may be a question that arises about enablement.
Regarding claim 22, US 776 in view of KR 539 discloses the invention as discussed above in claim 1. Further, US 776 in view of KR 539 discloses the sulfate is derived from coal combustion residuals (see rejection of claim 1; see US 776 paragraph [0003]; see KR 539 page 1, line 15; page 3, lines 116-118).
Regarding claim 23, US 776 in view of KR 539 discloses the invention as discussed above in claim 1. Further, US 776 in view of KR 539 discloses the groundwater comprises industrial wastewater or mine runoff (see rejection of claim 1; see US 776 paragraphs [0003], [0007], [0016], [0063], [0086]; see KR 539 page 1, line 15; page 3, lines 116-118)
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PUB 20150075776 A1 (hereinafter US 776) in view of KR 20060081593 A (hereinafter KR 593) and WO 2019/014061 A1 (hereinafter WO 061)
Regarding claim16, US 776 in view of KR 539 discloses the invention as discussed above in claim 12.  US 776 in view of KR 539 disclosing alcohols in general as an organic compound and discloses that various organic compounds may be used in combination with one another.(see rejection of claim 1; US 776 paragraphs [0110] and [0117]-[0135]).  US 776 in view of KR 539 does not explicitly disclose the at least one LMWOC is a combination of ethanol and butanol.  
CN 671 discloses a wastewater treatment method wherein the combination of “organic acid and alcohol in wastewater is within a specific range, under anaerobic (reducing) atmosphere, sulfuration can be reduced” (see CN 671 paragraph [0016]).  In CN 671, the anaerobic organism is a SRB (sulfate-reducing bacteria; sulfate reducing bacteria and “the alcohol is preferably an aliphatic alcohol having about 1 to 10 carbon atoms such as methanol, ethanol, 1-propanol, and 1-butanol, and particularly preferably methanol, ethanol, etc.  These alcohols can be used individually or in mixture of 2 or more types” (see CN 671 paragraph [0049]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of alcohols, such as butanol and ethanol, as disclosed in CN 671, as the alcohol/organic compounds of US 776 in view of KR 539 and reasonably expect the resulting method to work as intended.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a combination of alcohols, such as butanol and ethanol, as disclosed in CN 671, as the alcohol/organic compounds of US 776 in view of KR 539 because the alcohol combination may assist in improving the suppression of the generation of gas containing hydrogen sulfide (see CN 671 paragraph [0049]). 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest cited art, as cited above, does not disclose, teach or suggest adding the oxidizer until oxygenation reaches and stabilizes at about 3 mg/L as measured by a dissolved oxygen probe. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADETTE K MCGANN whose telephone number is (571)272-5367. The examiner can normally be reached M-F 7:00 am -3:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNADETTE KAREN MCGANN/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773